DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of RCE on 12/7/2020 and the amendment of claims has been entered.  Claims 1, 6 and 9 have been amended. 
	Claims 1-9 are under consideration. 

Claim Rejections - 35 USC § 103-Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


  The rejection of claims 1 and 4-5 under 35 U.S.C. 103 as being unpatentable over Grieco et al. (“Structure-Activity Studies of the Melanocortin Peptides: Discovery of Potent and Selective Affinity Antagonists for the hMC3 and hMC4 Receptors” J. Med. Chem 2002, 45, 5287-5294) in view of Chatterjee et al. (“Synthesis of N-methylated cyclic peptide” Nature Protocols: 432 Vol. 7(3) 2012, cited on IDS and provided by Applicants) is maintained. 
Grieco et al. teach several novel cyclic SHU9119 analogues (Abstract). In particular, Grieco et al. teach the SHU9119 analogue PG-913: (Ac-Nle -c[Asp -Oic-DNal(2’) -Arg - Trp -Lys]-NH2, PG-915: (Ac-Nle -c[Asp -Aic-DNal(2’) PG-916: (Ac-Nle -c[Asp -Ioc-DNal(2’) -Arg - Trp -Lys]-NH2, PG-944: (Ac-Nle -c[Asp -Tic-DNal(2’) -Arg - Trp -Lys]-NH2, PG-946: (Ac-Nle -c[Asp -Acpc-DNal(2’) -Arg - Trp -Lys]-NH2. The analogues above meet the limitation of R1 is acetyl, R2 is NH2, Xaa is Asp, Yaa is Oic/Aic/Ioc/Tic/Acpc and Zaa is Lys. Grieco et al. teach the analogues are ligands for 
Grieco et al. does not teach DNal(2’) and Lys are N-methylated. However, the teachings of Chatterjee et al. cure this deficiency. 
Chatterjee et al. teach a detailed protocol/description of the synthesis of N-methylated cyclic peptide (Abstract). Chatterjee et al. teach that N-methylation is a powerful technique to modulate the physiochemical properties of peptides by introducing one or more methyl groups into the peptidic amide bonds. Chatterjee et al. state that N-methylation together with cyclization confers unprecedented pharmacokinetic properties to the peptides including metabolic stability, membrane permeability and even oral bioavailability (Abstract). Chatterjee et al. teach the protocol can be performed in less than 2 hours and are applicable to any amino acid (Abstract). Chatterjee et al. also teach that by varying the specific points of N-methylation in the backbones of bioactive cyclic peptides, one can fine-tune the selectivity of the peptide for the receptor subtypes in an unprecedented manner (p.433, 1st col, 1st sentence). Chatterjee et al. teaches that introducing multiple N-methylations also introduces remarkable metabolic stability, even in the presence of gut peptidases, in comparison with cyclization alone (p. 433, 1st col, 1st para.). Chatterjee et al. recommends the synthesis of a library of multiple N-methylated cyclic peptides in order to identify biologically or conformationally interesting analogs (p. 433, 2nd col, 1st para.). 
With respect to claim 1, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method of synthesis of N-. A person of ordinary skill in the art would be motivated because Chatterjee et al. teach that N-methylated cyclic peptides have improved properties such metabolic stability, membrane permeability and oral bioavailability. Furthermore, with respect to the specific amino acids to be N-methylated, Chatterjee et al. teach introducing one or more methyl groups into the peptide, and teaches that by varying the specific points of N-methylation in the backbones of bioactive cyclic peptides, one can fine-tune the selectivity of the peptide for the receptor subtypes in an unprecedented manner. Importantly, Chatterjee et al. suggests synthesis of a library of multiple N-methylated cyclic peptides in order to identify biologically or conformationally interesting analogs. There is a reasonable expectation of success given that Chatterjee et al. teach that the method can be performed in under 2 hours and is applicable to any amino acid.
  With respect to claim 4, Grieco et al. teach that analogues are cyclic lactam analogues (p. 5287, bottom of 2nd col; p. 5288, top of 2nd col.). 
	With respect to claim 5, Grieco et al. teach analogues that meet the structural limitation of instant claim 1. Therefore, the same ligand would be 23-27-membered ring. 

The rejection of claims 1-5 under 35 U.S.C. 103 as being unpatentable over Grieco et al. (“Structure-Activity Studies of the Melanocortin Peptides: Discovery of Potent and Selective Affinity Antagonists for the hMC3 and hMC4 Receptors” J. Med. Chem 2002, 45, 5287-5294) and Chatterjee et al. (“Synthesis of N-methylated cyclic peptide” Nature Protocols: 432 Vol.7(3) 2012, cited on IDS and provided by Applicants) Thermo Scientific Protein Glycosylation (available 5/5/12, cited on IDS and provided by Applicants) is maintained. 
The teaching of Grieco et al. and Chatterjee et al. are provided in detail above. The references do not teach wherein R1 is a glycosylated amino acid. However, the teachings of Thermo Scientific cure this deficiency.
Thermo Scientific teaches that glycosylation is critical for a wide range of biological processes including protein ligand interactions in the cell. Thermo Scientific teaches that there are various glycosidic linkages, including N- and O- linked glycosylation (p. 1, 1st para.). Thermo Scientific teaches that N- and O- type glycosidic linkage are the most common (p. 2, 1st para.). Thermo Scientific teaches the requirement for the right amino acid sequence, e.g. Asn for N-linked and Ser/Thr for O-linked glycosylation (p. 2, part 2). In particular, Thermo Scientific teach N- and O-linked monosaccharides (P. 2, Types of glycosylation para.). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the N-methylated peptide analogues of Grieco et al. and Chatterjee et al. with a monosaccharide O-linked Asn or monosaccharide N-linked  Ser/Thr, because Thermo Scientific teaches that such modifications are critical for protein-ligand interactions. There is a reasonable expectation of success given that glycosylation is routine and practiced by persons of ordinary skill in the art. 
	With respect to claims 2-3, Thermo Scientific teaches that there are various glycosidic linkages, including N- and O- linked glycosylation (p. 1, 1st para.). Thermo Scientific teaches that N- and O- type glycosidic linkage are the most common (p. 2, 1st 
Response to Amendment 
The Declaration under 37 CFR 1.132 filed 11/18/2020 is insufficient to overcome the rejection of claims 1-5. The Declaration by Dr. Cai, states that in his expert opinion and experience, that one of ordinary skill in the art cannot simply predict the conformational constraints imposed on the peptide by N-methylation, nor the selectivity of the resulting peptide. The Declaration states that the effects of incorporating N-methyl at amino acid positions 7 and 10 on the biological activity is neither obvious nor predictable. The Declaration discloses that the changing a single residue in Grieco can have drastically varying downstream results. For example PG901 is a ligand for hM5CR while PG-911 is more selective for hM5CR compared to hM3CR and hM4CR. PG913 has lower binding affinity for all three receptors while PG914 is highly selective for hM4CR etc. The Declaration highlights how unpredictable creating ligands for a specific purpose can be, even when changing a single residue. The Declaration states that combining Grieco peptide with either N-methylation increases the unpredictability of the resulting ligands. The Declaration states that variation of the 3D structure of the peptides would also affect the final activity of the peptide. Example A discloses the 3D conformational structure of one of the presently claimed peptide ligands, Ac-Nle -c[Asp -Pro-(NMe)DNal(2’) -Arg - Trp –(NMe)Lys]-NH2. The Declaration states that one of ordinary skill in the art would not be able to successfully predict the activity of the 
The Declaration was insufficient to overcome the rejection of record for claims 1-5. Grieco et al. teach 5 analogues that are ligands for MC5R (Table 1) that meet the limitations of instantly claimed 1. It should be noted that the peptides are known in the art. Importantly, the state of the art with respect to the MC5R peptide ligands is high, with many different sequences with the claimed activity known to persons of ordinary skill in the art. The Examiner agrees that Grieco et al. is silent regarding N-methylation. However, the teachings of Chatterjee make obvious N-methylation of different residues. Chatterjee is not so broad as to provide no insight on how to create an MC5R analogue. In fact, Chatterjee et al. teach a detailed protocol/description of the synthesis of N-methylated cyclic peptide. Chatterjee et al. teach the protocol can be performed in less than 2 hours and are applicable to any amino acid. Chatterjee et al. also teach that by varying the specific points of N-methylation in the backbones of bioactive cyclic peptides, one can fine-tune the selectivity of the peptide for the receptor subtypes in an unprecedented manner. Chatterjee et al. recommends the synthesis of a library of multiple N-methylated cyclic peptides in order to identify biologically or conformationally interesting analogs. Therefore, Chatterjee et al. provides sufficient detail and insight on how to create N-methylated peptides with the desired properties.  With respect to “unexpected results”, and the argument that there is unpredictability in the art from the Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In this case, the previous Declaration disclosed incorporating N-methyl at the specific residues is neither obvious nor predictable for the specific peptide ligand (Ac-Nle -c[Asp -Oic-DNal(2’) -Arg - Trp -Lys]-NH2 presented in claims 6 and 9. However, as indicated above, the data is not commensurate to the full scope of claim 1. 

Response to Arguments
Applicant's arguments filed 11/18/2020 have been fully considered but they are not persuasive. Please note that the arguments pertaining to the Declaration by Dr. Cai have been addressed above. Applicants argue that that the MC5R peptide ligand according to Formula I, wherein the wherein residue 7 and 10 are N-methylated because it provides a conserved motif that allows for the peptide ligand to selectively bind an MC5R. Applicant argue that single amino acid changes in the peptides result in varying properties. Applicants argue that combining Grieco with Chatterjee to create the . 
These arguments are not persuasive. Grieco et al. teach the analogues are ligands for MC5R (Table 1), which meet the functional limitations of claim 1. Chatterjee is used to make obvious N-methylation. Chatterjee et al. teach a detailed protocol/description of the synthesis of N-methylated cyclic peptide and the peptides of Grieco are cyclic peptides. Chatterjee et al. teach the protocol can be performed in less than 2 hours and are applicable to any amino acid. Chatterjee et al. also teach that by varying the specific points of N-methylation in the backbones of bioactive cyclic peptides, one can fine-tune the selectivity of the peptide for the receptor subtypes in an unprecedented manner. Chatterjee et al. recommends the synthesis of a library of multiple N-methylated cyclic peptides in order to identify biologically or conformationally interesting analogs. Therefore, Chatterjee et al. provides sufficient detail and insight on how to create N-methylated peptides with the desired properties.  With respect to the teachings of “rigorous screening procedure”, does not mean undue experimentation. In fact, Chatterjee et al. recommends a library of multiple N-methylated peptides in order identify interesting analogs. As indicated above, these arguments were previously persuasive with respect to the specific peptide of claims 6 and 9. 
For the reasons presented above, the rejection is maintained. 

Allowable Subject Matter
Claims 6-9 are allowed. There was no prior art found that teaches or suggests the MC5R peptide ligand of claim 6 and 9, wherein the amino acid D-Nal(2’) at residue 7 and Lys at residues 10 are N-methylated. Importantly, the data presented in the Declaration discloses that incorporating N-methyl at these specific residues is neither obvious nor predictable for the specific peptide ligand (Ac-Nle -c[Asp -Oic-DNal(2’) -Arg - Trp -Lys]-NH2 presented in claims 6 and 9. 

Conclusion
	Claims 1-5 are rejected and claim 6-9 are allowed. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TARA L MARTINEZ/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654